DETAILED ACTION
This is the first Office Action on the merits based on the 16/976,527 application filed on 08/28/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least two main coupling elements operate directly on3In Re Patent Application ofIgnacio ARRANZ MOLERO Serial No: NOT YET ASSIGNEDFiling Date: HEREWITHthe at least one main resistance element” in claim 2 must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a central platform” in claim 5 must be shown or the features canceled from the claims.  No new matter should be entered.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a seat” in claim 7 must be shown or the features canceled from the claims.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1 Lines 14 and 15, the limitation “at least two main coupling means” should be “at least two main coupling elements”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim limitation “structural means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “structural”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “structural means” present in claims 1-7, this limitation is taken to describe a frame, which comprises a bottom beam (1) with respective feet (2, 3) fixed to its ends (Paragraph [0028]) or a main post (16) with forked lower and upper ends. (Paragraph [0034])

actuation means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “actuation”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “actuation means” present in claims 1-7, this limitation is taken to describe two levers (7) or one lever 17. (Paragraph [0017])
 
 
The claim limitation “resistance means” present in claims 1-7 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “resistance”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “resistance means” present in claims 1-7, this limitation is taken to describe drive pulleys, for instance, two pulleys connected by a belt or a chain, or a spiral actuating against the resistance of the air or a liquid; 

The claim limitation “means to support” present in claim 4 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “means” for performing the claimed function;
b) The term “means” is modified by the functional language “to support”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
With the invocation of 35 U.S.C. 112(f) to the claim limitation “means to support” present in claim 4, this limitation is taken to describe a central platform (Paragraph [0028]), a seat fixed to the frame, or two lateral platforms. (Paragraph [0020])

The claim limitation “two main coupling elements” present in claim 4 will be treated as invoking 35 U.S.C. 112(f). The claim limitation passes the three-prong test for determining invocation, defined in 35 U.S.C. 112(f):
a) Uses the generic placeholder “elements” for performing the claimed function;
b) The term “elements” is modified by the functional language “two main coupling”;
c) No other language in the claim adds sufficient structure, material, or acts for performing the claimed functions.
two main coupling elements” present in claim 4, this limitation is taken to describe as any element, such as a rod. (Paragraph [0015])

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "at least a main resistance element" in line 5.  The limitation renders the claim indefinite because it is unclear if the “at least a main resistance element” is the same as “the at least one main resistance element” in claim 2. The Office is taking the position that the “at least one main resistance element” is the correct limitation the applicant is defining. Applicant is advised to change the limitation “at least a main resistance element” to “at least one main resistance element”.

Claim 4 recites the limitation "the user" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is advised to change the limitation “the user” to “a user”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US Patent Publication No. 2016/0287933).

    PNG
    media_image1.png
    433
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    504
    696
    media_image2.png
    Greyscale

Regarding claim 1, Lin discloses a sports training machine (Fitness trainer 100; Figures 1 and 2), comprising  structural means (Base 10; Figure 1; Figure 1; Paragraph [0024] Lines 1-2 “The base 10 has a frame 12, a first upright bar 14, a second upright bar 16, a rail mount 18, and a rail 20.”), actuation means (Driving bars 46; Figures 1 and 2) and resistance means (Loading device 24 and damping device 36; Figures 1 and 2; Paragraph [0027] Lines 1-3, Lines 11-14 “The damping device 36 is provided at a side of the loading device 24. The damping device 36 includes flywheel 38, belt 40, and magnetic controller 42… The flywheel 38 will generate an eddy current when the flywheel 38 is turning that may provide a resistance to the flywheel 38 as well as to the wheel 28.”), wherein the actuation means (Driving bars 46, First linkages 52, and second linkages 58; Figures 1 and 2) include at least one lever (Driving bars 46; Figure 2) and at least two main coupling elements (First and second linkages 58, 52; Figures 1 and 2) each of which pivotably connected (Pivot connection is annotated Figure 2 above) with the at least one lever (Driving bars 46; Figure 2) and the resistance means (Loading device 24 and damping device 36; Figures 1 and 2) include at least a main resistance element (Loading device 24) having an axis; and wherein the at least two main coupling elements (First and second linkages 58, 52; Figures 1 and 2) are positioned one in parallel to the other (First and second linkages 58, 52 are positioned on both sides of the device as seen in Figure 1), in that each of the at least two main coupling elements (First and second linkages 58, 52; Figures 1 and 2) is positioned, at all times along its path, in the same position as its counterpart (The first and second linkages 58, 52 are positioned on both sides of the device as seen in Figure 1 and swing in the same path to simultaneously pull the lever 46 on both sides of the device) and in that the at least one main resistance element (Loading device 24; Figure 2) revolves around its axis 

Regarding claim 2, Lin discloses the at least two main coupling elements (The first and second linkages 58, 52; Figure 2) operate directly on3In Re Patent Application of Ignacio ARRANZ MOLEROSerial No: NOT YET ASSIGNEDFiling Date: HEREWITHthe at least one main resistance element (Loading device 24; Figure 2; The second linkage 52 is directly connected to the resistance element 24 by bolt 34 seen in Figure 2).

Regarding claim 3, Lin discloses the at least two main coupling elements (First and second linkages 58, 52; Figures 1 and 2) operate on the at least one main resistance element (Damping device 36; Figure 2) through respective subsidiary coupling elements (Two cranks 30; Figures 1 and 2).  

    PNG
    media_image3.png
    473
    564
    media_image3.png
    Greyscale

Regarding claim 4, Lin discloses means to support the user (Sliding mount 22; Figure 4), which are fixed to the structural means (Base 10; Figure 1; Figure 1; Paragraph [0024] Lines 1-2 “The base 10 has a frame 12, a first upright bar 14, a second upright bar 16, a rail mount 18, and a rail 20.”).  

Regarding claim 5, Lin discloses the means to support the user (Sliding mount 22; Figure 4) comprise a central platform (Mount 22 is a central placed platform for a user to sit on; Figure 2).  
	
Regarding claim 6, Lin discloses means to support the user (Sliding mount 22; Figure 4) comprise two side platforms (Sliding mount 22 has two side platforms connected by a central platform; Figure 4).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (US Patent Publication No. 2016/0287933) in view of Woods (US Patent No. 5,795,270).

Regarding claim 7, Lin discloses the means to support the user (Sliding mount 22; Figure 4; A user is sitting on the sliding mount in Figure 4 to use the fitness machine).
Lin does not disclose the means to support the user comprise a seat 


    PNG
    media_image4.png
    532
    713
    media_image4.png
    Greyscale

Woods teaches the means to support the user comprise a seat (seat assembly 12; Figure 2) on a sliding mount (52; Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sliding mount of Lin to have the seat of Woods for supporting the user in a semi-recumbent position. (Col. 4 Lines 40-41)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thalkes (US Publication No. 2019/0105530), Dalton (US Patent Publication 2015/0065305), Lee (US Patent No. 10,022,586), Mueller (US Patent No. 2016/0263427), McKee (US Patent Publication No. 2008/0070755), and Lee (US Patent Pub. No. 2012/0077645).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.K./Examiner, Art Unit 3784                            

/NYCA T NGUYEN/Primary Examiner, Art Unit 3784